DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 03/10/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 10 MARCH 2021 has been entered.           

 Status of Claims 
Claims 1-22 are pending in this instant application per claim amendments and remarks filed in the RCE on 03/10/2021, wherein Claims 1 and 12 are two independent claims reciting method and system claims with Claims 2-11 and 13-22 dependent on said two independent claims respectively.  Said RCE claim amendments of 03/10/2021  have amended both independent Claims 1 and 12 only.         
No IDS has been filed by the Applicant so far.                

Accordingly, amended Claims 1-22 are now being rejected herein.           

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              
*
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 12 are independent method claims and system claims respectively.           
Analysis 
Claim 1: Ineligible.
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).              

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites a method with limitations for storing data, at a spend management computer system, defining a plurality of conditional approval chains, and said system being programmed to complete transactions that require approval Step 2A1-YES).             

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of using a spend management computer system with “accounts associated with different client computers, and retrieving data from digital storage” to perform these steps.  These elements are considered extra-solution activities.  The processor (computers) in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  These additional elements (of generic client computers and digital storage) are no more than mere instructions to apply the exception using generic computer/s &/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).            

Next, the claim is analyzed to determine if there are additional elements that   individually, or as an ordered combination, to include latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the additional elements of “accounts associated with different client computers, and retrieving data from digital storage” that were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The disclosure (for example Specification in para [0021] about digital storage, & in para [0038] about digitally stored) does not provide any indication that the processors are anything other than a generic processors/ computers and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, [US 2003/ 0093585 filed by Allan, Stanley, in paras [0026]-[0029] that teaches the client computer may include a so-called "network computer", i.e. a Web-enabled terminal with little or no local disk storage, or other computing device such as a personal digital assistant (PDA), personal communications system (PCS), or the like is conventional] indicates that the concepts of “accounts associated with different client computers, and retrieving data from digital storage” are conventional.  Accordingly, a conclusion that the aforementioned extra-solution activities are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.            
Viewing the limitations as an ordered method of organizing human activities does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.         

The analysis above applies to all statutory categories of the invention including independent Claim 12.  Furthermore, dependent method claims 2-11 do not resolve issues raised in the independent Claim 1.  Accordingly, dependent system Claims 13-22 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.           
Therefore, said Claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.             

 Response to Arguments 
Applicant's remarks and claim amendments in the RCE dated 10 MARCH 2021  with respect to the rejection of amended Claims 1-22 have been carefully considered, but they are not persuasive and do not put these amended claims in a 
  
In response to the Applicant’s latest arguments of 03/10/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  The Applicant has argued that based on their latest claim amendments {“sending an alert indicating a risk of the transaction and that the transaction requires approval”} overcomes said 101 rejection;  and Examiner notes that this application’s system determines if a transaction can be executed by applying condition(s), determining if the condition(s) for the transaction fail, & if they fail, blocking the transaction and sending a request for approval to a third account; which is an abstract idea, as stated in this application’s Specification in para [0020] --- {“A server computer stores data defining conditional approval chains.   The conditional approval chains include conditions based on rating values for accounts in the transaction.  During execution of a transaction, the server computer evaluates the conditional approval chain to determine whether the values for an account in the transaction satisfy the condition.  Based on the evaluation of the approval chain, the server computer determines whether to allow the transaction to proceed or to automatically send data describing the transaction to another account for approval.”}    

In further response to the Applicant’s latest arguments of 03/10/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  The Applicant arguments that this invention is similar to Example 21, claim 2 that was found to be statutory, and Examiner notes that the instant application’s Claim 1 is not similar process for generating customized stock quotes and alerting a remote subscriber that the quotes can be accessed from their computer.  The stock quote alerts are generated by filtering received stock quotes, building stock quote alerts and formatting the alerts into data blocks based upon subscriber preference information.  The data blocks are transmitted to the subscriber’s wireless device which, when connected to the computer, causes the computer to auto-launch a stock viewer application to display the alert and provide access to more detailed information about the stock quote.  The point of claim 2 in said Example 21 is that the stock viewer application is activated on the user’s wireless device, in order to get the viewer’s attention that a stock alert has just been sent. This makes claim 2 statutory in example 21.”]           However, Applicant’s claim 1 is similar to claim 1 of Example 24,  which is an example of a non-statutory claim since the claim just sends an alert to the user’s device.         

In response to the Applicant’s previous arguments of 09/22/2020 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  The Applicant has argued that the features of the present claims are integrated into a practical application, as they “improve the complexity and customization of transaction control, and further improve the efficiency and security of the transaction performances”;  and Examiner notes that the instant application is evaluating a transaction prior to its approval/ completion and if certain conditions fail (i.e., transactions with a score <100, it requires supervisor approval) by sending it to a third party system for approval even if the score for the condition is a failing score.  So, the Applicant/s, in its claims, are automating the third party transaction approval process to override failure of a condition for processing 

In response to the Applicant’s previous arguments of 05/14/2020 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that in the instant application, it is defining conditions under which a transaction can be executed;  and if a rating value is low and requires third party approval, the transaction is blocked from executing, and sent to the third party for approval;  and when the third party approves, the transaction is completed or executed.  Further, Examiner notes that the claim in essence is simply comparing new (identified condition of the transaction based on rating value) and stored (data defining a plurality of conditional approval chains) data and using rules to identify options (seeking third party approval based on rating value), which the courts have found to be an abstract idea.  See SmartGene Inc. v. Advanced Biological Labs., SA 555 Fed. Appx. 950 (Fed.  Cir. 2014) (nonprecedential).  These steps could be performed as a mental process (that is, “observation, evaluation, judgment, opinion”), or in the alternative, by human analog using pen and paper.          

Examiner notes that the Applicant had argued previously (regarding the 101 rejection) that Claim 1 imposes meaningful limits on the alleged abstract idea and would not monopolize it, thereby integrating the alleged abstract idea into a practical 
“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on ... a computer,” that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our § 101 jurisprudence. Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp. Pty. Ltd., 134 S. Ct. at 2358 (alterations in original) (citations omitted).
“The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2354). Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id.
Applicant further references Claim 2 of Example 21 of the October 2019 PTO guidance as further supporting the applicant’s position with respect to the display 
Rather, the claimed invention is similar to other mental processes found abstract by the courts, such as comparing new and stored information and using rules to identify options in SmartGene, and obtaining and comparing intangible data in Cybersource.    

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims, i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.         


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant 


 /S.M./        Examiner, Art Unit 3691            sanjeev.malhotra@uspto.gov   
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691